                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION


  UNITED STATES OF AMERICA,
                                                                    DOCKET NO. 3:17-CR-182-MOC
                           Plaintiff,

             vs.                                                  Motion to Dismiss Count Two of the
                                                                      Indictment for Multiplicity
  ALEXANDER SAMUEL SMITH

                           Defendant.


          ALEXANDER SMITH (Mr. Smith), by and through Kevin A. Tate, Senior Litigation

Counsel for the Office of the Federal Public Defender (“Counsel”), pursuant to the Fifth and Sixth

Amendments to the United States Constitution, hereby files his Motion to Dismiss Count Two the

Indictment. Dismissal of Count two is required because the alleged false statements were made on

the same day and in the same interview and comprise only one violation of 18 U.S.C. § 1001.

Because the indictment charges separate offenses from acts in a single course-of-conduct, the

indictment is multiplicitous and one count must be dismissed. 1

                                           Memorandum of Law

          The doctrine of multiplicity “refers to the charging of each act in a series of identical acts as

though it were a separate crime.” United States v. Allen, 13 F.3d 105, 107 (4th Cir. 1993). “The danger

of multiplicity is that it may lead to multiple sentences for a single offense, and it may prejudice the

jury by creating the impression that the defendant has committed several offenses where there may

have been only one.” United States v. Jameson, 972 F.2d 343, 1992 WL 180416, at *9 (4th Cir. 1992)

(unpublished) (citing United States v. Duncan, 850 F.2d 1104, 1108 n.4 (6th Cir. 1988)).


      1 The Defense suggest Count Two be dismissed, but the Government is free to elect which Count it will dismiss
      to cure the pleading defect.
                                                            1
           “When the same statutory violation is charged twice,” as it is here, “the question is whether

Congress intended the facts underlying each count to make up a separate unit of prosecution.”

United States v. Chipps, 410 F.3d 438, 447 (8th Cir. 2005). The “first task is therefore to determine . . .

what Congress intended to serve as the unit of prosecution under th[e] provision” by looking to the

text and, if necessary, the legislative history and statutory scheme. United States v. Elliott, 849 F.2d

886, 889 (4th Cir. 1988).

           The text of 18 U.S.C. § 1001 resolves Congress’ intended unit of prosecution as the

defendant’s course of conduct, rather than the individual statements. This is evident from the statute’s

term of “any materially false, fictitious, or fraudulent statement or representation.” 18 U.S.C. §

1001(a)(2). “Any” means “one, some, or all indiscriminately of whatever quantity.” 2 “The word

‘any,’. . . has ‘typically been found ambiguous in connection with the allowable unit of prosecution,’

for it contemplates the plural . . . .” United States v. Polouizzi, 564 F.3d 142, 155 (2d Cir. 2009). For

example, the Fifth Circuit limited the prosecution unit under 18 U.S.C. § 2252A for possessing “any

book, magazine, periodical, film, videotape, computer disk, or any other material that contains an

image of child pornography” to a single violation per storage medium. United States v. Planck, 493

F.3d 501, 505 (5th Cir. 2007). By punishing false statements as a group, Congress created a crime of a

continuous nature that does not punish each statement as a separate crime.

           Because § 1001 is a course-of-conduct offense, “all violations that arise from that singleness of

thought, purpose or action, which may be deemed a single ‘impulse’” are treated as “one offense” under this impulse

test. Chipps, 410 F.3d at 449 (citing United States v. Universal C.I.T. Credit Corp., 344 U.S. 218, 224

(1952) (emphasis added). Although Mr. Smith allegedly made two false statements, they both



       2Merriam-Webster, available at <https://www.merriam-
       webster.com/dictionary/any?utm_campaign=sd&utm_medium=serp&utm_source=jsonld> (last accessed
       03/13/2019).
                                                              2
occurred from a single statement in a continuous course of conduct during a single interview

occurring on February 16, 2016. As a result, only one count of 18 U.S.C. § 1001 is constitutionally

permissive.

          Indeed, the government has endorsed such an approach in other cases. In United States v.

McCafferty, No. 1:10-CR-387, 2011 WL 933771 (N.D. Ohio Mar. 16, 2011), the government

defended an indictment’s validity against a duplicity challenge, where it charged making five false

statements to an FBI agent during one interview as a single § 1001 count. Id. at *12. The

government justified this by pointing out the false statements all stemmed from a single course of

conduct and charging such individual falsities as separate offenses would be “contrary to

Congressional intent.” Id. 3 The government also cited to similar instances, including United States v.

Fassnacht, No. 01-CR-0063, 2002 WL 63523 (N.D. Ill. Jan. 15, 2002). There, the court found

charging three misrepresentations to an IRS agent on the same day in the same interview, as a single

offense was proper and not duplicitous. Id. at *5. This District’s U.S. Attorney’s Office has also

charged multiple false statements from the same interview as only a single count. See e.g., United States

v. Sullivan, Case No. 16-cr-00005, Superseding Indictment, Dkt. #44 at ¶¶ 34-35 (single § 1001(a)(2)

count alleging three false statements in interview with federal agents), United States v. Strothers, Case

No. 3:16-CR-212, Superseding Indictment, Dkt. #27 at 2-3 (charging single § 1001(a)(2) count for

two false statements).

          At a minimum, the text coupled with prosecutorial practice demonstrates that § 1001’s unit

of prosecution imposes an “obligat[ion], as a matter of statutory construction, to resolve doubts in

favor of lenity for the accused.” United States v. Elliott, 849 F.2d 886, 889 (4th Cir. 1988).




      3The McCafferty defendant got her wish and a Supplemental Indictment with multiple separate counts was issued,
      some of which were held to be multiplicitous. 2011 WL 933771, at *10-13.
                                                            3
                                               Conclusion
        The unit of prosecution for 18 U.S.C. § 1001 is the defendant’s course of conduct as either a

matter of statutory interpretation or application of the rule of lenity. Because Mr. Smith engaged in a

singular course of conduct during the single interview, and on the same date, any false statements

made during that interview constitute a single offense. The Court should order the government to

elect a count to dismiss, or, in the alternative, merge the two false statements into theories of liability

for a single offense, United States v. Diboh, No. 5:17-CR-176-FL-1, 2018 WL 576846, at *5 (E.D.N.C.

Jan. 26, 2018) (finding counts multiplicitous pretrial and ordering that the two theories of liability be

merged into a single count).




Dated: March 14, 2019                            Respectfully Submitted,


                                                 s/ Kevin A. Tate
                                                 Kevin A. Tate
                                                 NC Bar 38548
                                                 Senior Litigation Counsel
                                                 E-Mail: kevin_tate@fd.org
                                                 Melissa S. Baldwin
                                                 MA Bar 690012
                                                 Assist. Federal Public Defender
                                                 Melissa_Baldwin@fd.org

                                                 Federal Public Defender for the
                                                 Western District of North Carolina
                                                 129 West Trade Street, Suite 300
                                                 Charlotte, NC 28202
                                                 (704) 374-0720
                                                 Fax: (704) 374-0722
                                                 Counsel for Alexander Samuel Smith




                                                        4
                              CERTIFICATE OF SERVICE


     I Kevin A. Tate, hereby certify that on this the 14th day of March, 2019, the foregoing
Motion to Dismiss Count Two of the Indictment for Multiplicity was served electronically
through ECF filing upon all referenced counsel at their electronic mail address on file with the
Court.

      Michael E. Savage
      Assistant United States Attorney
      U.S. Attorney's Office
      227 West Trade Street, Suite 1650
      Charlotte, North Carolina 28202
      Telephone: (704) 338-3166
      Fax: (704) 227-0197
      Email: mike.savage2@usdoj.gov




                          s/ Kevin A. Tate
                          Kevin A. Tate
                          Counsel for Alexander Smith




                                                 5
